DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendments of claims, filed 03/05/2020, has been fully considered.

Status of Claims
Claim 12-23 are under examination.
Claims 1-11 have been canceled.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 03/05/2020 and 05/26/2021 is/are compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 13 recites “the washing tip-equipped washing liquid suction nozzle has a gap between the washing tip and an inner wall of the reactor vessel smaller than a gap between the nozzle and the inner wall of the reactor vessel”.  However, “the washing tip-equipped washing liquid suction nozzle has a gap between the washing tip and an inner wall of the reactor vessel smaller than a gap between the nozzle and the inner wall of the reactor vessel” is not disclosed in applicant’s instant specification.  Applicant’s may amend the specification to include the claimed subject matter or cancel the limitation from the claims. 
Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 refers to “the nozzles”.  Although “the nozzles” appears to be referring to the plurality of nozzles, the claim language would be clearer if applicants recite “each nozzle” or “the plurality of nozzles”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 12 lines 23-24 recite “the cross-sectional area of the intermediate portion is minimum”.  It is unclear what applicants are intending to further define by this limitation.  What is the cross-sectional area of the intermediate portion minimum with respect to?  Is the cross-sectional area of the intermediate portion a minimum with respect to the cross-sectional areas of the upper and lower portions?
Claims 13-23 are also rejected by their dependency from claim 12.

Claim 13 recites “the nozzle”.  There is insufficient antecedent support for this term in the claims.  Claim 12 previously refers to “a washing liquid supply nozzle”, “a washing liquid suction nozzle”, and “a washing tip-equipped washing liquid suction nozzle”.  It is unclear which of the nozzles applicants are referring to as “the nozzle”.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “a blank water discharge nozzle 804 for discharging a blank water 808” from para. [0030] of applicants instant specification.  The claim language recites “a liquid suctioned by the washing tip-equipped washing liquid suction nozzle is a blank water discharged into the reactor vessel for measuring contamination of the reactor vessel with light”.  However, the claims do not previously recite a mechanism for performing the function of discharging blank water into the reactor vessel and it is unclear what structure is performing this function.  Accordingly, the claims being incomplete for omitting essential elements where such omission amounts to a gap between the elements.
A similar rejection is made with respect to “a rough suction nozzle configured to suction, in advance, the liquid within the reactor vessel before suctioning with the washing tip” of claim 15.
	A similar rejection is made with respect to “a liquid surface” of claim 18, “a liquid amount” of claim 19, and “the liquid” of claim 20.

Claim 14 recites “a blank water discharged into the reactor vessel for measuring contamination of the reactor vessel with light”. (1) It is unclear if the optical system and detector of claim 12 are measuring the blank water, or if some other structure is measuring the blank water.  (2) If applicants are intending for the optical system and detector of claim 12 to perform the function of “measuring contamination of the reactor vessel with light” with respect to the blank discharge water, it is further unclear if the optical system and detector are configured to measure a mixture of the sample and reagent dispensed into the reactor vessel, as recited in claim 12 lines 8-9, or if the optical system and detector are configured to measure a blank water discharged into the reactor vessel, as required by claim 14.
A similar rejection is made over claim 23 with respect to the optical system and detector in relation to the washing tip.  Does the optical system and detector align with a position corresponding to a mixture of the sample and reagent or does the optical system and detector align with a position of the washing tip?

Claim 15 recites “a rough suction nozzle”.  It is unclear what applicants are intending by the term “rough”.  What structural element and/or functional characteristic of the suction would or would not define a “rough” suction nozzle?  Perhaps applicants are intending the term rough to refer to a suction nozzle having a shorter length, as indicated by reference characters 803 and 805 in figure 2?

Claim 15 recites “the liquid”.  Claim 12, which claim 15 depends from, does not refer to “a liquid”.   Applicants do recite “a liquid” in claim 14 however, claim 15 is not dependent from claim 14.  Accordingly, it is unclear if applicants are intending for “the liquid” of claim 15 to be the washing liquid or some other liquid entirely.  Furthermore, claim 12 does not refer to “suctioning with the washing tip” and it is unclear what is being suctioned from the washing tip.

Claim 17 recites “after the rough suction nozzle drops”.  It is unclear what applicants are intending by this phrase since neither claims 15 or 12 refer to a dropping action by the rough suction nozzle.  Applicants do refer to “a support shaft configured to move the nozzles upward and downward” in claim 16.  However, claim 17 does not depend from claim 16 and it is unclear what step of dropping applicants are referring to.  Perhaps applicant intend for claim 17 to depend from claim 16 and the claim to recite “after the rough suction nozzle is moved downward”?
A similar rejection is made with respect to “when the washing tip drops” of claim 19.

Claims 18 recites “the suction by the rough suction nozzle is stopped at a timing when a liquid surface”.  (1) There is insufficient antecedent support for “the suction by the rough suction nozzle” in claims.  Claim 18 is dependent from claim 12 which does not refer to “suction by a rough suction nozzle”.  Perhaps applicants are intending to recite “suction by a rough suction nozzle”? (2) It is unclear if the rough suction nozzle suctions the liquid, as recited in claim 18, or if the washing liquid suction nozzle suctions the liquid, as recited in claim 12. (3) It is unclear if the liquid surface is referring to the surface of the washing liquid recited in claim 12 line 15, or if applicants are intending to define a different liquid surface entirely.  

Claim 19 recites “a liquid amount after the rough suction is an amount such that a liquid surface”.  (1) there is insufficient antecedent support for “the rough suction”.  Claim 12 does not refer to “a rough suction” and it is unclear what applicants are intending by “the rough suction”.  Does the washing liquid suction nozzle perform “the rough suction”?  (2) It is unclear if the liquid amount and the liquid surface are referring to the washing liquid recited in claim 12 line 15, or if applicants are intending to define another liquid all together. 

Claim 20 refers to “the liquid”.  It is unclear if applicants are intending for the liquid to be the washing liquid recited in claim 12 line 15, or if applicants are intending to define another liquid all together.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US Patent No. 5,948,358 – hereinafter “Saito”) and further in view of translation of JPS5597570U (hereinafter “750’”).

Regarding claim 12, Saito teaches an automatic analysis device (Saito; fig. 1, col. 3 lines 4-6) comprising: 
a reactor vessel (Saito; fig. 1, #11, col. 3 lines 17-18); 
a reaction disk configured to hold the reactor vessel (Saito; fig. 1, #12, col. 3 lines 17-18); 
a sample dispensing mechanism configured to dispense a sample into the reactor vessel (Saito; fig. 1, #14, col. 3 lines 53-63)); 
a reagent dispensing mechanism configured to dispense a reagent into the reactor vessel (Saito; fig. 1, #17, col. 4 lines 27-38); 
an optical system including a light source configured to emit light onto a mixture of the sample and the reagent dispensed into the reactor vessel, and a detector configured to detect the light emitted from the light source (Saito discloses a multi-wavelength photometer 21 measure the absorbance of the diluted sample inside the reactor vessel 11 and detects the reaction products arising from the diluted sample in the reactor vessel 11; Saito; fig. 1, #21, col. 5 lines 1-4.  The examiner notes that absorbance, by definition, is a measure of the capacity of a substance to absorb light of a specific wavelength.  Accordingly, the device of Saito comprises an optical system including a light source since the detector 21 is configured to measure the absorbance of the sample); and 
a washing mechanism configured to wash the reactor vessel (Saito; figs. 1 & 2, #23, WD1-WD8 corresponding to positions 80-107, col. 4 lines 5-11, col. 4 lines 21-23), 
wherein the automatic analysis device is configured to analyze the sample based on the light detected by the detector (Saito discloses a multi-wavelength photometer 21 measure the absorbance of the diluted sample inside the reactor vessel 11 and detects the reaction products arising from the diluted sample in the reactor vessel 11; Saito; fig. 1, #21, col. 5 lines 1-4), 
the washing mechanism (Saito; fig. 1, #23, col. 4 lines 5-11) includes: 
a washing liquid supply nozzle configured to supply a washing liquid to the reactor vessel after the analysis (Saito discloses adding the sample at position 113, the reagents at positions 1, 2, 36, and 37, fig. 2, col. 4 lines 12-25, the multiwavelength photometer 21 measures the absorbance of the sample in the reactor vessel 11 and detects the reaction products arising from the sample in the reactor vessel 11; col. 5, lines 1-4, then the washing device 23 cleans the reactor vessel 11; col. 5 lines 8-17.  The washing mechanism includes a nozzle 27b configured to inject a given amount of wash water containing an acidic detergent into reactor vessel 11; Saito; fig. 3, #27b, col. 5 lines 53-55); 
a washing liquid suction nozzle configured to suction the supplied washing liquid (Saito discloses after the wash liquid is injected into reactor vessel 11 via nozzle 27b, the washing liquid is drained off via drain nozzle 26b; col. 5 lines 57-59); and 
a washing tip-equipped washing liquid suction nozzle provided with a washing tip on a bottom end of the nozzle (Saito discloses WD8 comprises a nozzle 26h provided with a washing tip 31 on the bottom of the nozzle; fig. 3, WD8, #26h, #31, col. 6 lines 31-40).
Saito does not disclose the washing tip includes at least three or more regions having different cross-sectional areas, including an upper portion, a lower portion, and an intermediate 4New U.S. Patent ApplicationAtty Docket No.: POL-12541portion located between the upper portion and the lower portion, and the cross-sectional area of the intermediate portion is minimum.  
However, 570’ teaches the analogous art of a washing mechanism (570’; fig. 4, [0002]) comprising a washing tip-equipped washing liquid suction nozzle provided with a washing tip on a bottom end of the nozzle (570’ teaches a washing  nozzle 3 comprising a divergent shape at the tip of the nozzle; fig. 4, [0006]) wherein the washing tip includes at least three or more regions having different cross-sectional areas, including an upper portion, a lower portion, and an intermediate portion located between the upper portion and the lower portion, and the cross-sectional area of the intermediate portion is minimum (570’; fig. 4).

    PNG
    media_image1.png
    601
    927
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the washing tip-equipped washing liquid suction nozzle provided with a washing tip on a bottom end of the nozzle of Saito to comprise at least three or more regions having different cross-sectional areas, including an upper portion, a lower portion, and an intermediate portion located between the upper portion and the lower portion, and the cross-sectional area of the intermediate portion is minimum, as taught by 570’, because 570’ teaches the tip having at least three or more regions having different cross-sectional areas allows strong suctioning of the wash liquid in the corner 12a of the reaction vessel 12 resulting in the corner 12a being washed more thoroughly; 570’, [0007]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Saito and 570’ both teach a washing tip-equipped washing liquid suction nozzle provided with a washing tip on the bottom end of the nozzle.

Regarding claim 13, modified Saito teaches the automatic analysis device according to claim 12 above, wherein the washing tip-equipped washing liquid suction nozzle has a gap between the washing tip and an inner wall of the reactor vessel smaller than a gap between the nozzle and the inner wall of the reactor vessel (The modification of the washing tip-equipped washing liquid suction nozzle provided with a washing tip on a bottom end of the nozzle of Saito to comprise at least three or more regions having different cross-sectional areas, including an upper portion, a lower portion, and an intermediate portion located between the upper portion and the lower portion, and the cross-sectional area of the intermediate portion is minimum, as taught by 570’, has previously been discussed in claim 12 above.  Saito further discloses in fig. 4a a gap between washing tip 31 and an inner wall of the reactor vessel 11 being smaller than a gap between the nozzle 26h and the inner wall of the reactor vessel 11.  The modification of the wash tip to comprise at least three regions resulting in the at least three regions having a gap smaller than a gap between the nozzle 26h and the reactor vessel 11).  

Regarding claim 14, modified Saito teaches the automatic analysis device according to claim 12 above, wherein a liquid suctioned by the washing tip-equipped washing liquid suction nozzle is a blank water discharged into the reactor vessel for measuring contamination of the reactor vessel with light (Saito teaches pure water is supplied to the reactor vessel at WD6; col. 6 lines 17-19, the container is measured at positions CB1 and CB2 for contamination; fig. 2, col 6 lines 20-25, and the pure water is suctioned by the washing tip-equipped washing liquid suction nozzle after measuring contamination of the reactor vessel; col 6 lines 31-40).

Regarding claim 15, modified Saito teaches the automatic analysis device according to claim 12 above, wherein the washing mechanism includes a rough suction nozzle configured to suction, in advance, the liquid within the reactor vessel before suctioning with the washing tip, and after rough suction by the rough suction nozzle, the liquid is caused to remain so that a bottom surface of the reactor vessel is not exposed (Saito; figs. 2 & 3, WD7, #26g, col. 6 lines 26-29).  

Regarding claim 16, modified Saito teaches the automatic analysis device according to claim 15 above, wherein the washing mechanism includes: 
a nozzle jig configured to hold the washing liquid supply nozzle, the washing liquid suction nozzle, the washing tip-equipped washing liquid suction nozzle, and the rough suction nozzle (Saito; fig. 3); and 

    PNG
    media_image2.png
    385
    761
    media_image2.png
    Greyscale

a support shaft configured to move the nozzles upward and downward (Saito; fig. 4(a), #29, col. 6 lines 31-40.  The examiner notes that although Saito only specifically discloses a support shaft configured to move the nozzles upward and downward with respect to the washing tip-equipped washing liquid suction nozzle, movement of each nozzle upward and downward would be required to perform the functions of the washing mechanism 23.  For example, reaction disk 12 holding the reactor vessel 11 is rotated through positions 80-107 of washing mechanism where WD1-WD4 comprise overflow tubes 28a, 28b, 28c, and 28d which prevent the wash water from overflowing the reactor vessel 11; figs. 2 & 3, col 4 lines 21-23, col. 5 lines 42-47, col. 5 lines 52-56, col. 5 lines 62-66, col. 6 lines 3-7.  Accordingly, nozzles corresponding to WD1-WD4 must be raised above the reactor vessel 11 while the reaction disk 12 is rotated between positions, and the nozzles corresponding to WD1-WD4 must be lowed such that overflows tubes 28a-d are below a top surface of the reactor vessels 11 to prevent overflow of the washing liquid).  

Regarding claim 20, modified Saito teaches the automatic analysis device according to claim 12 above, wherein at a time of suction by the washing tip, a suction speed is controlled such that the liquid can be suctioned integrally (Saito teaches the flow rate of air through the communication passage 32 is sufficiently controlled to suction water droplets from the sidewalls of the reactor vessel 11 to almost fully remove the water droplets; fig. 5(a)-(b), col. 7 lines 28-57).  

Regarding claim 21, modified Saito teaches the automatic analysis device according to claim 12 above, wherein each of the upper portion, the lower portion, and the intermediate portion in the washing tip is configured as a rectangular parallelepiped (The modification of the washing tip-equipped washing liquid suction nozzle provided with a washing tip on a bottom end of the nozzle of Saito to comprise at least three or more regions having different cross-sectional areas, including an upper portion, a lower portion, and an intermediate portion located between the upper portion and the lower portion, and the cross-sectional area of the intermediate portion is minimum, as taught by 570’, has previously been discussed in claim 12 above.  Saito further teaches the washing tip is configured as a rectangular parallelepiped shape; fig. 4(b), #31.  Accordingly, the modification resulting in each region having a rectangular parallelepiped shape).  

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of 750’, and further in view of Okumoto (translation of JP 2003/107095A – hereinafter “Okumoto”)

Regarding claim 17, modified Saito teaches the automatic analysis device according to claim 15 above. 
Modified Saito does not teach wherein after the rough suction nozzle drops, a tip end of the rough suction nozzle stops at a position away from the bottom surface of the reactor vessel.
However, Okumoto teaches the analogous art of an automatic analysis device (Okumoto; fig. 1, #60, [21]) comprising a washing mechanism (Okumoto; fig. 1, #10, [25]) including a rough suction nozzle (Okumoto; fig. 3, WU7, #2, [35]) wherein after the rough suction nozzle drops (Okumoto; figs. 2(a)-(d), [32]), a tip end of the rough suction nozzle stops at a position away from the bottom surface of the reactor vessel (Okumoto teaches draining liquid from the reactor vessel 1 with nozzle 2 at WU7 such that the nozzle 2 does not try to suck all the liquid in the cell 1, as shown in fig. 3, the residual liquid 7 in the cell 1 is at least at a level covering the bottom surface of the cell 1; fig. 3, WU7, #2, [35]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rough suction nozzle of modified Saito with the configuration of the rough suction nozzle that stops at a position away from the bottom surface of the reactor vessel, as taught by Okumoto, because Okumoto teaches the rough suction nozzle configured to stop at a position away from the bottom surface of the reactor vessel allows a washing tip-equipped washing liquid suction nozzle provided with a washing tip on a bottom end of the nozzle to contact the bottom surface of the reactor vessel 1 such that the liquid remaining in the reactor vessel 1 can be sufficiently immersed to prevent inhalation of air and to reduce the suction resistance; [36].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Saito and Okumoto both teach a washing mechanism for reactor vessels comprising a rough suction nozzle and a washing tip-equipped washing liquid suction nozzle provided with a washing tip on a bottom end of the nozzle configured to suction liquid after the rough suction nozzle. 

Regarding claim 18, modified Saito teaches the automatic analysis device according to claim 12 above.
Modified Saito does not teach wherein 5New U.S. Patent ApplicationAtty Docket No.: POL-12541the suction by the rough suction nozzle is stopped at a timing when a liquid surface is caused to remain such that the bottom surface of the reactor vessel is not exposed.  
However, Okumoto teaches the analogous art of an automatic analysis device (Okumoto; fig. 1, #60, [21]) comprising a washing mechanism (Okumoto; fig. 1, #10, [25]) including a rough suction nozzle (Okumoto; fig. 3, WU7, #2, [35]) wherein the suction by the rough suction nozzle is stopped at a timing when a liquid surface is caused to remain such that the bottom surface of the reactor vessel is not exposed (Okumoto teaches draining liquid from the reactor vessel 1 with nozzle 2 at WU7 such that the nozzle 2 does not try to suck all the liquid in the cell 1, as shown in fig. 3, the residual liquid 7 in the cell 1 is at least at a level covering the bottom surface of the cell 1; fig. 3, WU7, #2, [35]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rough suction nozzle of modified Saito with the configuration of the rough suction nozzle that stops at a timing when a liquid surface is caused to remain such that the bottom surface of the reactor vessel is not exposed, as taught by Okumoto, because Okumoto teaches the rough suction nozzle configured to stop at a timing when a liquid surface is caused to remain such that bottom surface of the reactor vessel is not exposed allows a washing tip-equipped washing liquid suction nozzle provided with a washing tip on a bottom end of the nozzle to contact the bottom surface of the reactor vessel 1 such that the liquid remaining in the reactor vessel 1 can be sufficiently immersed to prevent inhalation of air and to reduce the suction resistance; [36].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Saito and Okumoto both teach a washing mechanism for reactor vessels comprising a rough suction nozzle and a washing tip-equipped washing liquid suction nozzle provided with a washing tip on a bottom end of the nozzle configured to suction liquid after the rough suction nozzle. 

Regarding claim 19, modified Saito teaches the automatic analysis device according to claim 12 above.
Modified Saito does not teach wherein a liquid amount after the rough suction is an amount such that a liquid surface does not rise to a washing tip upper surface when the washing tip drops.
However, However, Okumoto teaches the analogous art of an automatic analysis device (Okumoto; fig. 1, #60, [21]) comprising a washing mechanism (Okumoto; fig. 1, #10, [25]) including a rough suction nozzle (Okumoto; fig. 3, WU7, #2, [35]), and a washing tip-equipped washing liquid suction nozzle provided with a washing tip on a bottom end of the nozzle (Okumoto; fig. 3, WU8, #2’, #4, [25]), wherein the liquid is suctioned by the rough suction nozzle to a desired amount (Okumoto teaches draining liquid from the reactor vessel 1 with nozzle 2 at WU7 such that approximately 1/10 of the liquid in the reactor vessel 1 remains; fig. 3, [37]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rough suction nozzle of modified Saito with the configuration of the rough suction nozzle that suctions a desired amount of liquid from the reactor vessel, as taught by Okumoto, because Okumoto teaches the rough suction nozzle configured to suction a desired amount of liquid from the reactor vessel prevents the amount of remaining liquid after draining from the rough suction nozzle from overflowing from the reactor vessel 1 when the washing tip-equipped washing liquid suction nozzle is inserted into the reactor vessel; [37].  The modification resulting in the rough suction nozzle suctioning an amount such that a liquid surface does not rise to a washing tip upper surface when the washing tip drops.   One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Saito and Okumoto both teach a washing mechanism for reactor vessels comprising a rough suction nozzle and a washing tip-equipped washing liquid suction nozzle provided with a washing tip on a bottom end of the nozzle configured to suction liquid after the rough suction nozzle. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of 750’, and further in view of Balasubramanian et al. (US 2005/0106718 – hereinafter “Balasubramanian”).

Regarding claim 22, modified Saito teaches the automatic analysis device according to claim 21 above, wherein the rectangular parallelepiped on the upper portion has the cross-sectional area, and the rectangular parallelepiped on the lower portion has a cross-sectional area (The modification of the washing tip-equipped washing liquid suction nozzle provided with a washing tip on a bottom end of the nozzle of Saito to comprise at least three or more regions having different cross-sectional areas, including an upper portion, a lower portion, and an intermediate portion located between the upper portion and the lower portion, and the cross-sectional area of the intermediate portion is minimum, as taught by 570’, has previously been discussed in claim 12 above.  Saito further teaches the washing tip is configured as a rectangular parallelepiped shape; fig. 4(b), #31.  Accordingly, the modification resulting in each region having a rectangular parallelepiped shape).  
Modified Saito does not teach the washing tip upper portion has the maximum cross-sectional area and the lower portion has a smaller cross-sectional area than the upper portion.
However, Balasubramanian teaches the analogous art of a nozzle tip (Balasubramanian; fig. 6, #2, [0012]) comprising an upper portion, a lower portion, and an intermediate portion (Balasubramanian; fig. 6 – Note: the examiner is interpreting the upper portion as the part of the tip above hinge 12, the lower portion as the part of the tip below hinge 12, and the intermediate portion as hinge 12; [0019]), wherein the tip upper portion has the maximum cross-sectional area and the lower portion has a smaller cross-sectional area than the upper portion (Balasubramanian teaches the tip tapers from a larger diameter to a smaller diameter at the forward opening 6 of the tip; [0012].  Accordingly, the upper portion having a maximum cross-sectional diameter than the lower portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the washing tip upper portion and the washing tip lower portion of modified Saito to be configured such that the washing tip upper portion has the maximum cross-sectional area and the lower portion has a smaller cross-sectional area than the upper portion, as taught by Balasubramanian, because Balasubramanian teaches the upper portion having the maximum diameter is configured to allow the tip to be mounted to a nozzle so that fluid  is allowed to pass through the tip at the opening 6; fig. 3, [0015]).
One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Saito and Balasubramanian both teach a nozzle comprising a tip, wherein the tip comprises an upper portion, a lower portion, and an intermediate portion.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of 750’, in view of Balasubramanian, and further in view of Limbach et al. (US 2021/0041472 – hereinafter “Limbach”)

Regarding claim 23, modified Saito teaches the automatic analysis device according to claim 22 above, wherein in a state where the washing tip is inserted in the reactor vessel (Saito discloses a state where the washing tip 31 is inserted in the reactor vessel 11 such that the height of the washing tip 31 is substantially equal to the depth of the space inside the reactor vessel 11; col. 6 lines 45-47).
Modified Saito does not teach the upper portion of the washing tip is located outside a range, in at least a surface opposing the light source and a surface opposing the detector, that overlaps with a photometry range in which the light emitted to the reactor vessel from the light source passes through the reactor vessel toward the detector.
However, Limbach teaches the analogous art of an automatic analysis device (Limbach; fig. 1, #100, [0253]) comprising an optical system including a light source (Limbach; fig. 11c, #540, #541, [0324]) configured to emit light into a reactor vessel (Limbach; fig. 11c, #201, [0324]), and a detector configured to detect the light emitted from the light source (Limbach; figs. 11b-c, #550, #551, [0339]) wherein the optical system and detector are arranged at a bottom portion of the reactor vessel (Limbach; fig. 11a-f).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the optical system and detector of modified Saito with the optical system and detector arranged at a bottom portion of the reactor vessel, as taught by Limbach, because Limbach teaches the optical system 540 arranged at a bottom portion of the reactor vessel is designed to diffusely reflective to ensure that the measurement radiation is applied to the reactor vessel 201 as homogeneously as possible; [0329]).  The modification resulting in the upper portion of the washing tip of modified Saito being outside a range, in at least a surface opposing the light source and a surface opposing the detector, that overlaps with the photometry range in which the light emitted to the reactor vessel from the light source passes through the reactor vessel toward the detector.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Saito and Limbach both teach an automatic analysis device comprising an optical system including a light source configured to emit light into a reactor vessel, and a detector configured to detect the light emitted from the light source.


Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Lee et al. (US 2005/0014272) discloses a method for cleaning reactor vessels comprising a washing mechanism that includes a nozzle with a washing tip.
Liu et. al. (US 2008/0101990) discloses a method for cleaning reactor vessels comprising a washing mechanism that includes a nozzle with a washing tip.
Nagaoka et al. (US Patent No. 6,500,388) discloses an automatic analyzer comprising a washing mechanism that measures blank water at an intermediate step in the reactor vessel cleaning process. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798          

/Benjamin R Whatley/Primary Examiner, Art Unit 1798